Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 18, 2021. Claims 1, 3-7, 9-14 are pending in the application and being examined herein.
Status of Objections and Rejections
The rejection of claims 1, 3-7, 9-14 under 35 USC 112(a) is withdrawn in view of Applicant’s amendment. 
All other rejections from the previous office action are maintained and modified as necessitated by the amendment.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 14, 7, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. K. Durrani, et al., The impact of sintering promoter oxides on magnesia-doped zirconia crystals synthesized by sol spray pyrolysis process, The Nucleus, vol. 48, no. 2, pp. 91-99 (2011) as evidenced by B. Kim, et al., Oxygen vacancy generation and structural stability of MgO partially-stabilized zirconia upon MnO2 addition, Mater. Re. Express, vol. 4, pp. 1-5 (2017).

Regarding claim 1, Durrani teaches a solid electrolyte (solid electrolyte membrane in electrochemical devices, p. 92, left column, top) containing MgO partially stabilized zirconia (11mol%Mg-PSZ ceramic, p. 92, left column, bottom) doped with at least one of Mn and Co (doping with 0.5mol%MnO2, p. 92, left column, bottom) wherein in the MgO partially stabilized zirconia doped with the Mn or the Co (Table 1, p. 95, Mg-PSZ-Mn, Mn 0.72). 
Examiner interprets the teachings of Durrani to teach wherein at least one of the Mn and the Co is substituted into a zirconium position, and the Mn and the Co is in an oxidation state that forms an oxygen vacancy upon substitution into the zirconium position since Durrani teaches Table 2 shows Oxygen + Impurities, 25.78 compare to Mg-PSZ, Mn Not Detected, Oxygen + Impurities 27.57; Examiner interprets the teachings of Durrani to meet the limitation the Mn is substituted into a zirconium position to form an oxygen vacancy since oxygen content of Mg-PSZ is 27.57 and Mg-PSZ-Mn is 25.78. Therefore the Mn is substituted into a zirconium position to form an oxygen vacancy.
 Additionally, Durrani teaches the sintering aid oxides (MnO2) were found very effective in improving cubic phase content and codoping of sintering aids (Mn2+) in Mg-PSZ was not distorted the cubic phase and the XRD peaks correspond to the Bragg angles for (111), (220) and (311) indicates the cubic phase of Mg-PSZ, p. 93, left column, last paragraph to right column, first paragraph. Evidentiary reference Kim teaches Mn doping of MgPSZ with MnO2 (p. 1, 1. Introduction) and the reduction of the valence state of Mn4+ to Mn2+ occurred in all the Mn-doped MgPSZs, and it led to the generation of oxygen vacancy in MgPSZ because of the charge compensation by Mn2+ substitution into Zr4+ (p. 5, first paragraph and 4. Conclusion). Therefore, it is the Examiner’s position that the solid electrolyte of Durrani meets the limitation wherein at least one of the Mn and the Co is substituted into a zirconium position, and the Mn and the Co is in an oxidation state that forms an oxygen vacancy upon substitution into the 4+ of the MnO2 of Durrani would comprise a reduction of the valence state of Mn4+ to Mn2+ as evidenced by Kim. 
	Examiner also notes that the recitation “the Mn and the Co is in an oxidation state that forms an oxygen vacancy upon substitution into the zirconium position” is a product-by-process limitation. There is no apparent difference between the solid electrolyte as claimed and the prior art as taught by Durrani.
Regarding claim 3, Durrani teaches wherein the MgO partially stabilized zirconia doped with the Mn or the Co is present only in a cubic phase at room temperature (codoping of sintering aids (Mn2+) in Mg-PSZ was not distorted the cubic phase and the XRD peaks correspond to the Bragg angles for (111), (220) and (311) indicates the cubic phase of Mg-PSZ, p. 93, right column, first paragraph). 
 
Regarding claim 4, it is the examiner’s position that the Mg-PSZ-Mn of Durrani meets the limitatnion wherein the MgO partially stabilized zirconia doped with the Mn or the Co has an improved ionic conduction compared to MgO partially stabilized zirconia not doped with Mn or Co since such a recitation is functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Durrani is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. .  

Regarding claims 5 and 6, the preambles “a sensor for measuring dissolved oxygen in molten steel” (claim 5) and “an ion conductivity measuring sensor for measuring an ion conductivity at a temperature of 1500 °C or higher” (claim 6) are recitations of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Durrani is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. As recited supra, Durrani teaches the solid electrolyte according to claim 1.   

Regarding claim 14, Durrani teaches wherein the MgO partially stabilized zirconia is doped with the Mn (Table 1, p. 95, Mg-PSZ-Mn).

Regarding claim 7, Durrani teaches a method for producing Mn or Co-doped least partially stabilized zirconia (This paper details the codoping of 11mol%Mg-PSZ ceramic with 0.5mol%CuO, 0.5mol%MnO2 and 0.5mol%CuO-MnO2 in an attempt to reduce the sintering temperature and morphology variations of synthesized ceramic powders, p. 92, left column, bottom and  p. 92, Experimental discussing method of producing), the method comprising: 
 (The synthesized products with and without sintering aid oxides were labeled as Mg-PSZ, MgPSZ-Cu, MgPSZ-Mn, and MgPSZ-CuMn. The powder was calcined at 900oC for 4h. The calcined powders were mixed with 2wt% polyvinyl alcohol (PVA) as binder material, p. 92, right column, 2. Experimental, middle of column); and 
sintering the mixture (The green pellets were sintered in tube furnace (static air) at 1000-1200o C for 4h. The sintered specimens were furnace cooled, p. 92, right column, 2. Experimental, middle of column), 
wherein in the Mn or Co-doped partially stabilized zirconia (Table 1, p. 95, Mg-PSZ-Mn, Mn 0.72). 
Examiner interprets the teachings of Durrani to teach wherein at least one of the Mn and the Co is substituted into a zirconium position, and the Mn and the Co is in an oxidation state that forms an oxygen vacancy upon substitution into the zirconium position since Durrani teaches Table 2 shows Oxygen + Impurities, 25.78 compare to Mg-PSZ, Mn Not Detected, Oxygen + Impurities 27.57; Examiner interprets the teachings of Durrani to meet the limitation the Mn is substituted into a zirconium position to form an oxygen vacancy since oxygen content of Mg-PSZ is 27.57 and Mg-PSZ-Mn is 25.78. Therefore the Mn is substituted into a zirconium position to form an oxygen vacancy. Additionally, Durrani teaches the sintering aid oxides (MnO2) were found very effective in improving cubic phase content and codoping of sintering aids (Mn2+) in Mg-PSZ was not distorted the cubic phase and the XRD peaks correspond to the Bragg p. 93, left column, last paragraph to right column, first paragraph. Evidentiary reference Kim teaches Mn doping of MgPSZ with MnO2 (p. 1, 1. Introduction) and the reduction of the valence state of Mn4+ to Mn2+ occurred in all the Mn-doped MgPSZs, and it led to the generation of oxygen vacancy in MgPSZ because of the charge compensation by Mn2+ substitution into Zr4+ (p. 5, first paragraph and 4. Conclusion). Therefore, it is the Examiner’s position that the solid electrolyte of Durrani meets the limitation wherein at least one of the Mn and the Co is substituted into a zirconium position, and the Mn and the Co is in an oxidation state that forms an oxygen vacancy upon substitution into the zirconium position, since the Mn4+ of the MnO2 of Durrani would comprise a reduction of the valence state of Mn4+ to Mn2+ as evidenced by Kim. 

Regarding claim 13, Durrani teaches wherein the method produces a Mn doped partially stabilized zirconia (Table 1, p. 95, Mg-PSZ-Mn).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Durrani as evidenced by B. Kim, et al., Oxygen vacancy generation and structural stability of MgO partially-stabilized zirconia upon MnO2 addition, Mater. Re. Express, vol. 4, pp. 1-5 (2017).as applied to claim 1 above, and further in view of Yoon et al. (Current Applied Physics 14, 2014, 922-927).
Regarding claim 5, Durrani teaches the solid electrolyte according to claim 1 as rejected supra and is suitable for providing a sensor for measuring dissolved oxygen in molten steel since Durrani teaches that such structures have been widely used in high-technology electronic and ceramic industries, particularly in wear parts and as solid electrolyte membrane in electrochemical devices due to their superior properties like mechanical strength, chemical durability and good ionic conductivity (p.92, left column, top). See MPEP 2111.02 and 2115; A claim is only limited by positively recited elements. Thus, "[ijnclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). Durrani fails to explicitly teach a sensor for measuring dissolved oxygen in molten steel.
However, Yoon discloses that a zirconia-based solid electrolyte can be used as an oxygen sensor and oxygen pump due to high ion conductivity, physical strength, and thermal stability and can be used in oxygen-permeating membranes for removing oxygen from molten steel as a high temperature application (pg. 922, left column, lines 2-10). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the zirconia-based solid electrolyte of Durrani to form an oxygen sensor for molten steel as taught by Yoon.
Regarding claim 6, Durrani teaches the solid electrolyte according to claim 1 as rejected supra and i is suitable for providing an ion conductivity measuring sensor for measuring an ion conductivity at a temperature of 1500 °C or higher since Durrani teaches that such structures have been widely used in high-technology electronic and p.92, left column, top). See MPEP 2111.02 and 2115; A claim is only limited by positively recited elements. Thus, "[ijnclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). Durrani fails to explicitly teach an ion conductivity measuring sensor for measuring an ion conductivity at a temperature of 1500 °C or higher.
However, Yoon discloses that a zirconia-based solid electrolyte can be used as an oxygen sensor and oxygen pump due to high ion conductivity, physical strength, and thermal stability and can be used in oxygen-permeating membranes for removing oxygen from molten steel as a high temperature application (pg. 922, left column, lines 2-10), where steel melts at around 1510° C (see https://education.jlab.org/qa/meltingpoint_01 .html). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the zirconia-based solid electrolyte of Durrani to form an oxygen sensor for molten steel as taught by Yoon, where steel melts at around 1510° C.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Durrani as evidenced by B. Kim, et al., Oxygen vacancy generation and structural stability of MgO partially-stabilized zirconia upon MnO2 addition, Mater. Re. Express, vol. 4, pp. 1-5 (2017) as applied to claim 7 above, and further in view of Finnerty et al. (US 2005/0181253 A1).

Regarding claim 9, Durrani teaches wherein the mixing of the powders includes the MgO partially stabilized zirconia powders and the manganese oxide powders or the cobalt oxide powders in solvent (carbonate free double distilled water (DDW) was used for solution preparation, p. 92, right column, 2. Experimental, top of column) but fails to specifically teach ball-milling. However, Finnerty teaches anode supported solid oxide fuel cells using a cermet electrolyte (Title), comprising a stabilized-zirconia electrolyte (pars. [0013], [0015]) and a particularly effective method for dispersing the ceramic and metal oxide powder in the solvent is milling and mixing, which breaks down the naturally occurring agglomerates in the starting powder and promotes the adsorption of dispersant. The most common milling method is ball-milling (par. [0091]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to perform the mixing of the powders of Durrani by the most common method of ball-milling as taught by Finnerty.

Regarding claim 10, Durrani teaches wherein the solvent is carbonate free double distilled water (DDW) and therefore fails to teach wherein the solvent is alcohol solvent.  However, Finnerty teaches anode supported solid oxide fuel cells using a cermet electrolyte (Title), comprising a stabilized-zirconia electrolyte (pars. [0013], [0015]) and wherein the solvent may be aqueous like that of Durrani or non-aqueous (para. [0023]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the aqueous solvent of Durrani with a non aqueous solvent such as alcohol as taught by Finnerty since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 


Regarding claim 11, Durrani teaches wherein the method includes, before the sintering (The green pellets were sintered in tube furnace (static air) at 1000-1200o C for 4h, p. 92, right column, 2. Experimental, middle of column) 
mixing the powders with a binder to form a mixture (the powder was calcined at 900o C for 4h. The calcined powders were mixed with 2wt% polyvinyl alcohol (PVA) as binder material, p. 92, right column, 2. Experimental, middle of column), 
press-forming the mixture (Green and sintered pellets were prepared using uni-axil hydraulic press of load capacity 14 ton/in2 (1 ton/in2 =15.444 MPa , p. 92, right column, 2. Experimental, middle of column));
and then, removing the binder at a high temperature (The temperatures between 760-1050 oC shows the expansion in material and these expansions are due to the decomposition/expulsion of organic binder (PVA), p. 96, left column, middle of column).  

Regarding claim 12, Durrani teaches wherein the binder is polyvinyl alcohol (2wt% polyvinyl alcohol (PVA) as binder material, p. 92, right column, 2. Experimental, middle of column).

Response to Arguments
In the arguments presented on pages 5-7 of the amendment, the applicant argues the Mn and Co must be in an oxidation state that is capable of creating oxygen vacancy upon substitution into a zirconium position of the Zirconia. Applicant asserts that a dopant metal (Mn and Co here) having a oxidation state that is lower than the oxidation state of the lattice metal (Zr here) can create oxygen vacancy upon substitution into the lattice metal position, whereas, a dopant metal having an oxidation state same as the oxidation state of the lattice metal cannot create oxygen vacancy upon substitution into the lattice metal position. Applicant argues that since Zr in zirconia (ZrO2) has +4 oxidation state, the oxidation state of Mn and Co should be lower than +4 to create oxygen vacancy. For example, as shown in Examples 2 - 5 (Paragraphs [0022]-[0025]), of Applicant's specification, MgO partially stabilized zirconia is doped with Mn203, e.g. Mn (+3), to create oxygen vacancy. Mn(+3) has lower valency than Zr (+4), thus can combine with lesser number of O(-2) atoms and can create oxygen vacancy. Applicant asserts that The Mg-partially stabilized zirconia (PSZ)-Mn ceramic of Durrani, does not have oxygen vacancy due to Mn doping. Mg-PSZ-Mn of Durrani is prepared by doping with MnO2 (Please see abstract of Durrani). In MnO2, Mn has same oxidation state (+4) as of Zr in zirconia, and Mn (+4) upon substitution into Zr (+4) position cannot create an oxygen vacancy (e.g. valency of dopant Mn used and lattice Zr atoms is same (+4), and are stabilized by same number of oxygen atoms). Thus, Durrani does not teach a Mn doped partially stabilized zirconia, where the dopant Mn forms oxygen vacancy upon substitution into a zirconium position of zirconia. Thus, Mg-PSZ and Mg-PSZ-Mn of Durrani has same oxygen vacancy from Mn substitution. Applicant also asserts that the weight loss is due to impurities and oxygen content and thus any impurities effects the oxygen content. 
Examiner respectfully disagrees. Examiner notes the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). MPEP 2145 (I). It is the examiner’s position that the teachings of Durrani meet the instant recited recitations. Evidentiary reference Kim teaches Mn doping of MgPSZ with MnO2 (p. 1, 1. Introduction) and the reduction of the valence state of Mn4+ to Mn2+ occurred in all the Mn-doped MgPSZs, and it led to the generation of oxygen vacancy in MgPSZ because of the charge compensation by Mn2+ substitution into Zr4+ (p. 5, first paragraph and 4. Conclusion). Therefore, it is the Examiner’s position that the solid electrolyte of Durrani meets the limitation wherein at least one of the Mn and the Co is substituted into a zirconium position, and the Mn and the Co is in an oxidation state that forms an oxygen vacancy upon substitution into the zirconium position, since the Mn4+ of the MnO2 of Durrani would comprise a reduction of the valence state of Mn4+ to Mn2+ as evidenced by Kim.  Evidentiary reference Kim also attributes the weight loss to oxygen vacancy as proffered by the examiner (p. 5, second paragraph, for all specimens, the weight loss increases with increasing temperature. This weight loss is associated with loss of oxygen from the crystal lattice and the consequent formation of oxygen vacancies, commensurate with the reduction of Mn ions). 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795